n>» | NYO =

i 2

10
11
12
13
14

16
17
18
19
20
21
22
23
24

26
27
28

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

Garret Daniel, Case No.: 2:19-cv-04708-R-RAO

ORDER [17]
Plaintiff,

VS.

Hunter Warfield, Inc.,

Defendant.

 

 

Based on the Stipulation of counsel, the case is dismissed without prejudice,

each party to bear its own attorney fees and costs.

Date: December 6, 2019 d9 Qatgnns

Hon. R. Gary Klausner
United States District Judge

 

 

 

2:19-cv-04708-R-RAO ORDER

 
